Exhibit 10.8

SEVERANCE/CONSULTING AGREEMENT AND RELEASE

PLEASE READ CAREFULLY:

THIS CONTAINS A RELEASE OF CLAIMS,

KNOWN OR UNKNOWN

THIS SEVERANCE/CONSULTING AGREEMENT AND RELEASE (the “Agreement”) is entered
into by and between Lupe M. Rivera (“Employee”) and Exelixis, Inc. (“Employer”
or “Company”) as follows:

 

1. Termination: Employee’s position is being eliminated as of September 28, 2011
(“Termination Date”) and her layoff will be effective as of that date. On the
Termination Date, Employee will be provided with her final paycheck which
includes all accrued wages and all accrued but unused vacation time.

 

2. Severance Benefits: If Employee signs this Agreement, and allows all releases
contained herein to become effective, then the Company shall provide Employee
with the following:

 

  a. Severance Payments. Employer shall pay Employee the total sum of
$500,000.00 which shall consist of the following elements:

 

  i. Severance Pay. The amount of $306,500.00, less required deductions and
withholdings (the “Severance Pay”). This amount shall be paid in one lump sum
within ten (10) days of the Effective Date (as defined in Section 6(c) herein).

 

  ii. Transition Payment. The amount of $168,500.00 for Employee’s attorneys’
fees and costs incurred in the negotiation of this Agreement and alleged
non-economic harm arising from certain claims asserted against the Company (the
“Transition Payment”). Employer will not withhold any amount for taxes from this
payment and will issue Employee an IRS Form 1099 for the full Transition Payment
and an IRS Form 1099 to Employee’s counsel for the attorneys’ fees and costs
portion of the Transition Payment. Employee agrees that she shall be solely
responsible for any taxes which may be due on the Transition Payment. This
amount shall be paid in one lump sum within ten (10) days of the Effective Date
(as defined in Section 6(c) herein).

 

  iii. Outplacement Services Payment. The Company will provide Employee with
$30,000.00 to obtain outplacement services and to pay reasonable fees incurred
by Employee for her professional affiliations, memberships, and/or
certifications (the “Outplacement Services Payment”). Employer will not withhold
any amount for taxes from this payment and will issue Employee an IRS Form 1099
for the Outplacement Services Payment. Employee agrees that she shall be solely
responsible for any taxes which may be due on the Outplacement Services Payment.
This amount shall be paid in one lump sum within ten (10) days of the Effective
Date (as defined in Section 6(c) herein).

 

  iv.

Indemnification. Employee hereby indemnifies Employer against any taxes, fines,
penalties, or interest that may be assessed against the Company due to the fact
that the Company will not withhold any taxes

 

1



--------------------------------------------------------------------------------

  from the Transition Payment or the Outplacement Services Payment.

 

  b. COBRA Benefits. If Employee timely elects continued coverage under COBRA
for herself and/or any eligible dependents, the Company will pay the COBRA
premiums necessary to continue Employee’s current coverage (including dependent
coverage) for the earlier to occur of either: (i) a period of eight months after
the Termination Date; or (ii) the date Employee becomes eligible for health
insurance coverage through another employer.

 

3. Consulting Period.

 

  a. Consulting Period. Provided that Employee signs, dates, and returns this
Agreement, and does not subsequently revoke it, the Company shall retain
Employee as a consultant to the Company from the Termination Date through the
date that is nine (9) months after the Termination Date unless: (i) Employee
elects to terminate this consulting period prior to the end of the nine month
period for any reason by providing written notice to the Company; or (ii) the
Company terminates this consulting period prior to the end of the ninth month
period for Cause. The period of time during which Employee is actually retained
as a consultant shall be the “Consulting Period”. For purposes of this
provision, the term “Cause” shall mean any one or more of the following:
(i) conviction of any felony or any crime involving moral turpitude or
dishonesty; (ii) participation in a fraud or act of dishonesty against the
Company or an Affiliate; (iii) conduct that, based upon a good faith and
reasonable factual investigation and determination by the Company, demonstrates
gross unfitness to serve; or (iv) intentional, material violation of any
agreement with the Company, or of any statutory duty to the Company, that is not
corrected within thirty (30) days after written notice thereof.

 

  b. Consulting Services. During the Consulting Period, Employee shall make
herself available to provide consulting services (the “Services”) within her
areas of expertise as requested by the Company. The Company’s General Counsel
shall be Employee’s sole contact for such Consulting Services unless otherwise
mutually agreed between Employer and Employee. Specifically, the Services shall
include advice and assistance relating to the Company’s and its subsidiaries’
business operations, including but not limited to human resources, facilities
and real estate. Consultant’s primary goal will be to continue to advise Company
in these areas using her expertise in the field as well as her knowledge of past
and ongoing Exelixis programs. Employee agrees to make herself available to
provide Services throughout the Consulting Period for up to, but not exceeding,
twenty (20) hours per week. Employee shall exercise the highest degree of
professionalism and utilize her expertise and creative talents in performing the
Services. During the Consulting Period, Employee shall be free to pursue other
employment or consulting engagements with third parties, provided that she does
not provide services to any third parties that are competitors of the Company,
and her other engagements do not unreasonably interfere with her performance of
the Services to the Company. The Company shall not require Employee to perform
the Services in a manner that would unreasonably interfere with her performance
of her other professional duties.

 

  c.

Consulting Fees. During the Consulting Period, the Company will pay Employee
consulting fees of two hundred dollars ($200.00) per hour for each hour or
portion thereof during which Employee actually provides the Services

 

2



--------------------------------------------------------------------------------

  (the “Consulting Fees”). The Consulting Fees shall be paid monthly pursuant to
invoices Employee submits to the Company’s Accounts Payable group.

 

  d. Equity. The Services performed by Employee during the Consulting Period
shall constitute “Continuous Service” as defined under the Exelixis, Inc. 2000
Equity Incentive Plan (the “Equity Plan”) and all outstanding stock options and
restricted stock units held by Consultant under the Equity Plan shall continue
to vest during the Consulting Period. In addition, and notwithstanding anything
to the contrary in the Equity Plan, Employee’s vested stock options shall be
available for exercise, in accordance with the terms of the Equity Plan, until
the earlier of: (i) the date which is six (6) months after the end of the
Consulting Period; or (ii) the original expiration date of each option. Except
as expressly modified in this Section 3(d), all such options and restricted
stock units shall continue to be governed by the applicable grant notice, stock
option or restricted stock option agreement, and the Equity Plan. Nothing herein
shall be construed to modify any rights to accelerated vesting that Employee may
have pursuant to Section 11 of the Equity Plan.

 

  e. Protection of Information. Employee agrees that, during the Consulting
Period and thereafter, she will not, except for the purposes of performing the
Services, use or disclose any confidential or proprietary information or
materials of the Company that Employee obtains or develops in the course of
performing the Services or that Employee obtained during your employment with
the Company. Any and all work product Employee creates in the course of
performing the Services will be the sole and exclusive property of the Company.
Employee hereby assigns to the Company all right, title, and interest in all
inventions, techniques, processes, materials, and other intellectual property
and work product developed in the course of performing the Services.

 

  f. Authority During Consulting Period. After the Termination Date, Employee
will have no authority to bind the Company to any contractual obligations,
whether written, oral or implied, and Employee shall not represent or purport to
represent the Company in any manner whatsoever to any third party unless
authorized to do so in writing by the Company.

 

  g.

Independent Contractor Status. Employee acknowledges and agrees that during the
Consulting Period, she will be an independent contractor of the Company and not
an employee, and she will not be entitled to any of the benefits that the
Company may make available to its employees, such as group insurance, workers’
compensation insurance coverage, profit sharing or retirement benefits, other
than Employee’s rights to continued group health insurance coverage under COBRA
or as otherwise provided by law. Because Employee will perform the Services as
an independent contractor, the Company will not withhold from the Consulting
Fees any amount for taxes, social security or other payroll deductions, and the
Consulting Fees shall be reported on an Internal Revenue Service Form 1099.
Employee acknowledges and agrees to accept exclusive liability for complying
with all applicable local, state and federal laws governing self-employed
individuals, including obligations such as payment of taxes, Social Security,
disability and other contributions related to the Consulting Fees. In the event
that any federal, state or local taxing authority determines that Employee is an
employee rather than an independent contractor

 

3



--------------------------------------------------------------------------------

  during the Consulting Period, Employee agrees to indemnify the Company for and
against any taxes, withholdings, interest and penalties (with the exception of
employer’s share of Social Security, if any), arising from the Company’s payment
of the Consulting Fees.

 

  h. Expenses. The Company will reimburse Employee, pursuant to its regular
business practice, for reasonable, documented business expenses incurred in
performing the Services (if any).

 

  i. Insider Status. Upon Employee’s termination from the Company, she will no
longer be an officer or executive of the Company and she will no longer be bound
by any agreement restricting her ability to buy or sell shares in the Company.
She can begin trading immediately upon her employment termination subject to any
applicable statutory or regulatory restrictions.

 

4. No Other Compensation or Benefits. Employee acknowledges and agrees that,
except as expressly provided herein, Employee has not earned and is not entitled
to receive, and shall not receive, any other compensation, severance, benefits,
equity or any other type of payment from Employer including, without limitation,
any additional equity grants that may be provided in the future to other
employees or service providers.

 

5. Employee’s Representations: Employee warrants, represents and acknowledges
that Employer is providing the benefits set forth herein in reliance upon the
following: (i) Employee has been paid all compensation owed by Employer as of
the date Employee signs this Agreement, including any and all wages, expense
reimbursements, commissions, and bonuses; (ii) Employee has no reason to believe
that she has suffered any injuries or illnesses on the job that would typically
be covered by workers’ compensation laws which have not been reported to
Employer; and (iii) Employee has been properly provided any leave of absence
because of Employee’s or Employee’s family member’s health condition and has not
been subjected to any improper treatment, conduct or actions due to a request
for or taking such leave.

 

6. Release:

 

  a. General Release. Employee hereby generally and completely releases, acquits
and forever discharges the Company, and its parent, subsidiary, and affiliated
entities, along with its and their predecessors and successors and their
respective directors, officers, employees, shareholders, stockholders, partners,
agents, attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise from or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date that
Employee signs this Agreement (collectively, the “Released Claims”)

 

  b.

Scope of Release. The Released Claims include, but are not limited to: (i) all
claims arising out of or in any way related to Employee’s employment with the
Company, or the termination of that employment; (ii) all claims related to
Employee’s compensation or benefits from the Company, including salary, bonuses,
commissions, other incentive compensation, vacation pay and the redemption
thereof, expense reimbursements, severance payments, fringe benefits, stock,
stock options, or any other ownership or equity interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including

 

4



--------------------------------------------------------------------------------

  but not limited to claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including but not limited to claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act, as amended (the “ADEA”), the federal Family and Medical Leave
Act (as amended) (the “FMLA”), the California Family Rights Act (“CFRA”), the
California Labor Code (as amended) and the California Fair Employment and
Housing Act (as amended).

 

  c. ADEA Waiver. Employee acknowledges that she is knowingly and voluntarily
waiving and releasing any rights she may have under the ADEA (“ADEA Waiver”).
Employee also acknowledges that the consideration given for the ADEA Waiver is
in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that she has been advised by this writing, as
required by the ADEA, that: (i) her ADEA Waiver does not apply to any rights or
claims that arise after the date she signs this Agreement; (ii) she should
consult with an attorney prior to signing this Agreement (although she may
choose voluntarily not to do so); (iii) she has twenty-one (21) days to consider
this Agreement (although she may choose to voluntarily sign it sooner); (iv) she
has seven (7) days following the date she signs this Agreement to revoke it,
with such revocation to be effective only if she delivers written notice of
revocation to the Company within the seven (7)-day period; and (v) the ADEA
Waiver will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after Employee signs this
Agreement or, in the case of the Termination Date Affirmation, the eighth day
after Employee signs this Affirmation (“Effective Date”). To revoke the
Agreement, Employee must deliver a written statement of revocation to Exelixis,
Inc., c/o Laura Dillard, Executive Director, Human Resources, 210 E. Grand
Avenue, P.O. Box 551, South San Francisco, CA 94093-0511, by hand delivery by no
later than the close of business on the seventh day after signing the Agreement
or by registered or certified mail postmarked within the seven-day revocation
period, along with a faxed copy of Employee’s revocation to 650-837-7226 within
the seven-day revocation period.

 

  d. Section 1542 Waiver. In giving the release herein, which includes claims
which may be unknown to Employee at present, Employee acknowledges that she has
read and understands Section 1542 of the California Civil Code, which reads as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” Employee hereby expressly waives and relinquishes
all rights and benefits under that section and any law or legal principle of
similar effect in any jurisdiction with respect to her release of claims in this
Agreement, including her release of unknown and unsuspected claims.

 

  e.

Exceptions. Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification Employee may have pursuant to any fully signed indemnity
agreement she may have with the Company, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (ii) any rights or claims
which are not waivable as a matter of law; (iii) any claims arising from the
breach of this Agreement; or (iv) claims which Employee alleges arise from the

 

5



--------------------------------------------------------------------------------

  execution and revocation of her 10b-5 plan in December 2010. With respect to
the claims set forth in Section 6(e)(iv), Employer hereby agrees to toll the
statute of limitations applicable to such claims for a fifteen (15) month period
beginning on the Termination Date. In addition, nothing in this Agreement
prevents Employee from filing, cooperating with, or participating in any
investigation or proceeding before the Equal Employment Opportunity Commission,
the federal Department of Labor, the California Fair Employment and Housing
Commission, or any other government agency, except that Employee hereby waives
her right to any monetary benefits in connection with any such claim, charge,
investigation or proceeding. Employee hereby represents and warrants that, other
than the Excluded Claims, she is not aware of any claims she has or might have
against any of the Released Parties that are not included in the Released
Claims.

 

7. Proprietary Information: Employee agrees and acknowledges that during her
employment Employee obtained certain confidential and proprietary information of
Employer. Employee agrees that she will comply fully with her Employee
Proprietary Information and Inventions Agreement to the extent such Agreement is
enforceable under California law.

 

8. Nondisparagement: Employee agrees not to disparage the Company and its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputations or personal
reputations, and the Company agrees to direct its officers and directors not to
disparage Employee in any manner likely to be harmful to her business, business
reputation or personal reputation; provided that both Employee and the Company
may respond accurately and fully to any request for information to the extent
required by legal process. Employee and the Company shall negotiate in good
faith to attempt to mutually agree upon the public announcement of Employee’s
departure. Section 8 does not apply to privileged communications.

 

9. No Voluntary Adverse Action: Employee agrees that she will not voluntarily
(except in response to legal compulsion) assist any person in bringing or
pursuing any proposed or pending litigation, arbitration, administrative claim
or other formal proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents.

 

10. No Admissions: Nothing contained in this Agreement shall be construed as an
admission by Employee or the Company of any liability, obligation, wrongdoing or
violation of law.

 

11.

Dispute Resolution. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, Employee and the Company agree
that any and all claims, disputes or controversies of any nature whatsoever
arising from or regarding the interpretation, performance, negotiation,
execution, enforcement or breach of this Agreement, her employment, or the
termination of her employment, including but not limited to any statutory
claims, shall be resolved by confidential, final and binding arbitration
conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San Francisco,
California, in accordance with JAMS’ then-applicable arbitration rules for the
resolution of employment claims. The parties acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury, judge or administrative proceeding. Employee will have
the right to be represented by legal counsel at any arbitration proceeding at
her own expense. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable

 

6



--------------------------------------------------------------------------------

  law in a court proceeding; and (b) issue a written statement signed by the
arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The Company
shall bear JAMS’ arbitration fees and administrative costs. Nothing in this
Agreement shall prevent either Employee or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction. Notwithstanding any of the foregoing, should Employee elect to
pursue the claims allegedly arising out of Employee’s execution and revocation
of her 10b-5 plan (as set forth in Section 6(e)(iv) herein), Employee may elect
to bring such claims in either a court of competent jurisdiction or pursuant to
the arbitration procedure set forth herein.

 

12. Miscellaneous: This Agreement shall be governed by California law. This
Agreement constitutes the complete and total agreement between the Company and
Employee with respect to issues addressed in this Agreement; provided, however,
that this Agreement shall not in any way affect, modify, or nullify any other
agreement Employee has entered into with the Company, including any agreement
which obligates Employee to protect the Company’s confidential information,
after Employee’s employment is terminated. Employee represents that she is not
relying on any other agreements or oral representations not fully expressed in
this document. Employee agrees that this Agreement shall not be modified,
altered, or discharged except by written instrument signed by an authorized
Company representative and Employee. The headings in this document are for
reference only, and shall not in any way affect the meaning or interpretation of
this Agreement. Employee agrees that should any part of this Agreement be found
to be void or unenforceable by a court of competent jurisdiction, that
determination will not affect the remainder of this Agreement.

 

7



--------------------------------------------------------------------------------

Employee has read and understands the Agreement set forth above. Employee
accepts the consideration stated above and agrees to be bound by the terms of
this Agreement.

 

Dated: 9/28/11   

/s/ Lupe M. Rivera

   Lupe M. Rivera    “Employee”

 

Dated: 9/28/, 2011         Exelixis, Inc.    “Employer”   

/s/ Pamela A. Simonton

   Pamela A. Simonton, J.D., L.L.M.    Executive Vice President and General
Counsel

 

8